Case 2:20-cv-08035-SVW-JPR Document 162 Filed 05/19/21 Page 1 of 14 Page ID #:4276




   1   Kevin D. Hughes (Bar No. 188749)
   2
       Email: kevin@foundationlaw.com
       FOUNDATION LAW GROUP LLP
   3   1999 Avenue of the Stars, Suite 1100
       Los Angeles, CA 90067
   4   Tel: 424.253.1266
   5
       Amiad Kushner (pro hac vice)
   6   Akushner@seidenlawgroup.com
       Jake Nachmani (pro hac vice)
   7   jnachmani@seidenlawgroup.com
       Seiden Law Group LLP
   8   322 Eighth Avenue, Suite 1704
   9
       New York, NY 10001
       Telephone: (646) 766 – 1914
  10   Facsimile: (646) 304 – 5277
  11   Attorneys for Plaintiff/Counter-Defendant,
       Hong Liu
  12

  13                     UNITED STATES DISTRICT COURT FOR
                        THE CENTRAL DISTRICT OF CALIFORNIA
  14
                                 WESTERN DIVISION
  15
       HONG LIU,                               Case No: 2:20-cv-08035-SVW-JPR
  16                Plaintiff,
  17
                           v.                  PLAINTIFF HONG LIU’S
  18
                                               ANSWER TO DEFENDANT
       FARADAY&FUTURE INC.,                    FARADAY&FUTURE INC.’S
  19   SMART KING LTD., JIAWEI                 SECOND AMENDED
       WANG, and CHAOYING DENG                 COUNTERCLAIM
  20

  21                Defendants.

  22
       FARADAY&FUTURE INC.,
  23

  24
                    Counterclaimant,

  25                       v.
       HONG LIU,
  26
                    Counter-Defendant.
  27

  28
                                                    1
                                       PLAINTIFF HONG LIU’S ANSWER
                                 TO FF’S SECOND AMENDED COUNTERCLAIM
Case 2:20-cv-08035-SVW-JPR Document 162 Filed 05/19/21 Page 2 of 14 Page ID #:4277




   1         Plaintiff Hong Liu (“Plaintiff” or “Liu”) hereby answers the Second Amended
   2   Counterclaim (ECF 95) (“SACC”) by Faraday&Future Inc. (“FF”) as follows:
   3         1.     Plaintiff admits that he was a New York barred attorney and a partner at
   4   Mayer Brown LLP (“Mayer Brown”) in or around October 2017. Plaintiff denies all
   5   other allegations in Paragraph 1.
   6         2.     Plaintiff denies the allegations in Paragraph 2.
   7         3.     Plaintiff denies the allegations in Paragraph 3.
   8         4.     Plaintiff denies the allegations in Paragraph 4.
   9         5.     Plaintiff denies the allegations in Paragraph 5.
  10         6.     To the extent the allegations in Paragraph 6 purport to describe, quote or
  11   characterize written communications or documents, the communications or documents
  12   speak for themselves, should be read as a whole, and would provide only as expressly
  13   stated therein. Plaintiff denies the remaining allegations in Paragraph 6.
  14         7.     Plaintiff denies the allegations in Paragraph 7.
  15         8.     Plaintiff denies the allegations in Paragraph 8.
  16         9.     Plaintiff denies the allegations in Paragraph 9.
  17         10.    Plaintiff denies the allegations in Paragraph 10.
  18         11.    Plaintiff denies the allegations in Paragraph 11.
  19         12.    Plaintiff admits that FF terminated him and that FF seeks to rescind the
  20   Employment Agreement. Plaintiff denies all other allegations in Paragraph 12.
  21         13.    Plaintiff admits, based on publicly available records, that FF is a California
  22   corporation headquartered in Gardena, California.
  23         14.    Plaintiff admits that he is a resident of the State of New York.
  24         15.    Plaintiff does not challenge the Court’s subject matter jurisdiction over the
  25   SACC.
  26         16.    Plaintiff does not challenge that venue is proper.
  27

  28
                                                   2
                                      PLAINTIFF HONG LIU’S ANSWER
                                TO FF’S SECOND AMENDED COUNTERCLAIM
Case 2:20-cv-08035-SVW-JPR Document 162 Filed 05/19/21 Page 3 of 14 Page ID #:4278




   1         17.      Plaintiff lacks knowledge or information sufficient to form a belief as to
   2   the truth or falsity of the allegations in Paragraph 17 and on that ground denies those
   3   allegations.
   4         18.      Plaintiff lacks knowledge or information sufficient to form a belief as to
   5   the truth or falsity of the allegations in Paragraph 18 and on that ground denies those
   6   allegations.
   7         19.      Plaintiff lacks knowledge or information sufficient to form a belief as to
   8   the truth or falsity of the allegations in Paragraph 19 and on that ground denies those
   9   allegations.
  10         20.      Plaintiff lacks knowledge or information sufficient to form a belief as to
  11   the truth or falsity of the allegations in Paragraph 20 and on that ground denies those
  12   allegations.
  13         21.      Plaintiff admits that a meeting took place on or about October 17, 2017
  14   and that FF approached and invited Plaintiff to the meeting at the introduction of a
  15   mutual acquaintance. Plaintiff denies all other allegations in Paragraph 21.
  16         22.      Plaintiff admits that the October 17, 2017 meeting took place but denies
  17   FF’s characterization of the meeting and what was discussed by YT Jia and further
  18   denies all other allegations in Paragraph 22.
  19         23.      Plaintiff denies the allegations in Paragraph 23.
  20         24.      Plaintiff admits that on or around October 20, 2017, he provided FF with
  21   an unsigned draft of a Mayer Brown engagement agreement, as well as with a work
  22   plan. Plaintiff denies all other allegations in Paragraph 24.
  23         25.      To the extent the allegations in Paragraph 25 purport to describe, quote or
  24   characterize written communications or documents, the communications or documents
  25   speak for themselves, should be read as a whole, and would provide only as expressly
  26   stated therein. Plaintiff denies the remaining allegations in Paragraph 25.
  27         26.      To the extent the allegations in Paragraph 26 purport to describe, quote or
  28   characterize written communications or documents, the communications or documents
                                                     3
                                       PLAINTIFF HONG LIU’S ANSWER
                                 TO FF’S SECOND AMENDED COUNTERCLAIM
Case 2:20-cv-08035-SVW-JPR Document 162 Filed 05/19/21 Page 4 of 14 Page ID #:4279




   1   speak for themselves, should be read as a whole, and would provide only as expressly
   2   stated therein. Plaintiff denies the remaining allegations in Paragraph 26.
   3         27.    Plaintiff admits that between October 2017 and January 2018 he met or
   4   communicated with FF officials, including on January 10, 21, 22, and 24, 2018.
   5   Plaintiff denies all other allegations in Paragraph 27.
   6         28.    Plaintiff admits that he sent his web-bio to FF. To the extent the allegations
   7   in Paragraph 28 purport to describe, quote or characterize written communications or
   8   documents, the communications or documents speak for themselves, should be read as
   9   a whole, and would provide only as expressly stated therein. Moreover, Plaintiff lacks
  10   knowledge or information sufficient to form a belief as to what FF believed and on that
  11   ground denies the remaining allegations in Paragraph 28.
  12         29.    Plaintiff denies the allegations in Paragraph 29.
  13         30.    To the extent the allegations in Paragraph 30 purport to describe, quote or
  14   characterize written communications or documents, the communications or documents
  15   speak for themselves, should be read as a whole, and would provide only as expressly
  16   stated therein. Plaintiff denies the remaining allegations in Paragraph 30.
  17         31.    To the extent the allegations in Paragraph 31 purport to describe, quote or
  18   characterize written communications or documents, the communications or documents
  19   speak for themselves, should be read as a whole, and would provide only as expressly
  20   stated therein. Plaintiff denies the remaining allegations in Paragraph 31.
  21         32.    To the extent the allegations in Paragraph 32 purport to describe, quote or
  22   characterize written communications or documents, the communications or documents
  23   speak for themselves, should be read as a whole, and would provide only as expressly
  24   stated therein. Plaintiff denies the remaining allegations in Paragraph 32.
  25         33.    Plaintiff denies the allegations in Paragraph 33.
  26         34.    To the extent the allegations in Paragraph 34 purport to describe, quote or
  27   characterize written communications or documents, the communications or documents
  28
                                                   4
                                      PLAINTIFF HONG LIU’S ANSWER
                                TO FF’S SECOND AMENDED COUNTERCLAIM
Case 2:20-cv-08035-SVW-JPR Document 162 Filed 05/19/21 Page 5 of 14 Page ID #:4280




   1   speak for themselves, should be read as a whole, and would provide only as expressly
   2   stated therein. Plaintiff denies the remaining allegations in Paragraph 34.
   3         35.    Plaintiff denies the allegations in Paragraph 35.
   4         36.    Plaintiff denies the allegations in Paragraph 36.
   5         37.    Plaintiff admits that he was offered the positions of Global General
   6   Counsel, Global Chief Administrative Officer, and Global Senior Advisor at FF, and
   7   Senior Board Member at Smart King. Plaintiff denies all other allegations in Paragraph
   8   37.
   9         38.    Plaintiff admits that he began working for FF on February 15, 2018 and
  10   that the Employment Agreement and Director Compensation Agreement were written
  11   in English. Plaintiff denies all other allegations in Paragraph 38.
  12         39.    Plaintiff denies the allegations in Paragraph 39.
  13         40.    Plaintiff admits that, pursuant to the terms of the Employment Agreement,
  14   he was hired by FF and his titles were Global Chief Administrative Officer, Global
  15   General Counsel, and Global Senior Advisor of FF and that he became a Senior Board
  16   Member of FF’s parent company, Smart King. Plaintiff denies all other allegations in
  17   Paragraph 40.
  18         41.    Plaintiff admits that Smart King was a party to the Employment
  19   Agreement. Plaintiff lacks knowledge or information sufficient to form a belief as to
  20   the truth or falsity of the remaining allegations in Paragraph 41 and on that basis denies
  21   those allegations.
  22         42.    To the extent the allegations in Paragraph 42 purport to describe, quote or
  23   characterize written communications or documents, the communications or documents
  24   speak for themselves, should be read as a whole, and would provide only as expressly
  25   stated therein. Plaintiff denies the remaining allegations in Paragraph 42.
  26         43.    To the extent the allegations in Paragraph 43 purport to describe, quote or
  27   characterize written communications or documents, the communications or documents
  28
                                                   5
                                      PLAINTIFF HONG LIU’S ANSWER
                                TO FF’S SECOND AMENDED COUNTERCLAIM
Case 2:20-cv-08035-SVW-JPR Document 162 Filed 05/19/21 Page 6 of 14 Page ID #:4281




   1   speak for themselves, should be read as a whole, and would provide only as expressly
   2   stated therein. Plaintiff denies the remaining allegations in Paragraph 43.
   3         44.    To the extent the allegations in Paragraph 44 purport to describe, quote or
   4   characterize written communications or documents, the communications or documents
   5   speak for themselves, should be read as a whole, and would provide only as expressly
   6   stated therein. Plaintiff denies the remaining allegations in Paragraph 44.
   7         45.    Plaintiff denies the allegations in Paragraph 45.
   8         46.    To the extent the allegations in Paragraph 46 purport to describe, quote or
   9   characterize written communications or documents, the communications or documents
  10   speak for themselves, should be read as a whole, and would provide only as expressly
  11   stated therein. Plaintiff denies the remaining allegations in Paragraph 46.
  12         47.    To the extent the allegations in Paragraph 47 purport to describe, quote or
  13   characterize written communications or documents, the communications or documents
  14   speak for themselves, should be read as a whole, and would provide only as expressly
  15   stated therein. Plaintiff denies the remaining allegations in Paragraph 47.
  16         48.    To the extent the allegations in Paragraph 48 purport to describe, quote or
  17   characterize written communications or documents, the communications or documents
  18   speak for themselves, should be read as a whole, and would provide only as expressly
  19   stated therein. Plaintiff denies the remaining allegations in Paragraph 48.
  20         49.    Plaintiff denies the allegations in Paragraph 49.
  21         50.    Plaintiff denies the allegations in Paragraph 50.
  22         51.    Plaintiff denies the allegations in Paragraph 51.
  23         52.    Plaintiff denies the allegations in Paragraph 52.
  24         53.    Plaintiff admits that in August 2018, Evergrande did not provide FF with
  25   funding; to the extent Paragraph 53 alleges a legal conclusion with respect to whether
  26   Evergrande was contractually required to provide such funding, no response is required.
  27   Plaintiff further admits that meetings with Evergrande concerning the disputed funding
  28
                                                   6
                                     PLAINTIFF HONG LIU’S ANSWER
                               TO FF’S SECOND AMENDED COUNTERCLAIM
Case 2:20-cv-08035-SVW-JPR Document 162 Filed 05/19/21 Page 7 of 14 Page ID #:4282




   1   were scheduled for around the second week of September 2018 in Boston,
   2   Massachusetts. Plaintiff denies all other allegations in Paragraph 53.
   3         54.    Plaintiff denies the allegations in Paragraph 54.
   4         55.    Plaintiff denies the allegations in Paragraph 55.
   5         56.    Plaintiff denies the allegations in Paragraph 56.
   6         57.    Plaintiff lacks knowledge or information sufficient to form a belief
   7   regarding FF’s financial position after Evergrande and FF settled their dispute. Plaintiff
   8   denies all other allegations in Paragraph 57.
   9         58.    Plaintiff denies the allegations in Paragraph 58.
  10         59.    To the extent the allegations in Paragraph 59 purport to describe, quote or
  11   characterize written communications or documents, the communications or documents
  12   speak for themselves, should be read as a whole, and would provide only as expressly
  13   stated therein. Plaintiff denies the remaining allegations in Paragraph 59.
  14         60.    Plaintiff denies the allegations in Paragraph 60.
  15         61.    Plaintiff denies the allegations in Paragraph 61.
  16         62.    Plaintiff denies the allegations in Paragraph 62.
  17         63.    Plaintiff denies the allegations in Paragraph 63.
  18         64.    Plaintiff denies the allegations in Paragraph 64.
  19         65.    Plaintiff denies the allegations in Paragraph 65.
  20         66.    Plaintiff denies the allegations in Paragraph 66.
  21         67.    Plaintiff denies the allegations in Paragraph 67.
  22         68.    Plaintiff denies the allegations in Paragraph 68.
  23         69.    To the extent the allegations in Paragraph 69 purport to describe, quote or
  24   characterize written communications or documents, the communications or documents
  25   speak for themselves, should be read as a whole, and would provide only as expressly
  26   stated therein. Plaintiff denies the remaining allegations in Paragraph 69.
  27         70.    To the extent the allegations in Paragraph 70 purport to describe, quote or
  28   characterize written communications or documents, the communications or documents
                                                   7
                                      PLAINTIFF HONG LIU’S ANSWER
                                TO FF’S SECOND AMENDED COUNTERCLAIM
Case 2:20-cv-08035-SVW-JPR Document 162 Filed 05/19/21 Page 8 of 14 Page ID #:4283




   1   speak for themselves, should be read as a whole, and would provide only as expressly
   2   stated therein. Plaintiff denies the remaining allegations in Paragraph 70.
   3          71.    Plaintiff denies the allegations in Paragraph 71.
   4          72.    Plaintiff denies the allegations in Paragraph 72.
   5          73.    To the extent the allegations in Paragraph 73 purport to describe, quote or
   6   characterize written communications or documents, the communications or documents
   7   speak for themselves, should be read as a whole, and would provide only as expressly
   8   stated therein. Plaintiff denies the remaining allegations in Paragraph 73.
   9          74.    Plaintiff denies the allegations in Paragraph 74.
  10          75.    Plaintiff denies the allegations in Paragraph 75.
  11          76.    As FF “re-alleges and incorporates paragraphs 1 through 75 as set forth”
  12   in the Second Amended Counterclaim, Plaintiff repeats each answer to those respective
  13   previous Paragraphs of the Second Amended Counterclaim as to Paragraph 76.
  14          77.    Plaintiff denies the allegations in Paragraph 77.
  15          78.    Plaintiff admits that he was bound by the New York Rules of Professional
  16   conduct.
  17          79.    Plaintiff admits that the language quoted in Paragraph 79 is contained in
  18   the cited ethics rule, and refers to the cited rule for its complete and accurate contents
  19   but denies its applicability to Plaintiff.
  20          80.    Plaintiff admits that the language quoted in Paragraph 80 is contained in
  21   the cited ethics rule and refers to the cited rule for its complete and accurate contents
  22   but denies its applicability to Plaintiff.
  23          81.    Plaintiff admits that the language quoted in Paragraph 81 is contained in
  24   the cited ethics rule and refers to the cited rule for its complete and accurate contents
  25   but denies its applicability to Plaintiff.
  26          82.    Plaintiff admits that the language quoted in Paragraph 82 is contained in
  27   the cited ethics rule and refers to the cited rule for its complete and accurate contents
  28   but denies its applicability to Plaintiff.
                                                    8
                                       PLAINTIFF HONG LIU’S ANSWER
                                 TO FF’S SECOND AMENDED COUNTERCLAIM
Case 2:20-cv-08035-SVW-JPR Document 162 Filed 05/19/21 Page 9 of 14 Page ID #:4284




   1          83.    Plaintiff admits that the language quoted in Paragraph 83 is contained in
   2   the cited ethics rule and refers to the cited rule for its complete and accurate contents
   3   but denies its applicability to Plaintiff.
   4          84.    Plaintiff admits that the language quoted in Paragraph 84 is contained in
   5   the cited ethics rule and refers to the cited rule for its complete and accurate contents
   6   but denies its applicability to Plaintiff.
   7          85.    Plaintiff denies the allegations in Paragraph 85.
   8          86.    Plaintiff denies the allegations in Paragraph 86.
   9          87.    Plaintiff denies the allegations in Paragraph 87.
  10          88.    Plaintiff denies the allegations in Paragraph 88.
  11          89.    Plaintiff denies the allegations in Paragraph 89.
  12          90.    Plaintiff denies the allegations in Paragraph 90.
  13          91.    Plaintiff admits that FF “seeks a judicial declaration that the Employment
  14   Agreement is void ab initio,” but denies all other allegation in in Paragraph 90.
  15          92.    As FF “re-alleges and incorporates paragraphs 1 through 91 as set forth”
  16   in the Second Amended Counterclaim, Plaintiff repeats each answer to those respective
  17   previous Paragraphs of the Second Amended Counterclaim as to Paragraph 92.
  18          93.    Plaintiff denies the allegations in Paragraph 93.
  19          94.    Plaintiff denies the allegations in Paragraph 94.
  20          95.    Plaintiff denies the allegations in Paragraph 95.
  21          96.    Plaintiff denies the allegations in Paragraph 96.
  22          97.    Plaintiff denies the allegations in Paragraph 97.
  23          98.    Plaintiff denies the allegations in Paragraph 98.
  24          99.    As FF “re-alleges and incorporates paragraphs 1 through 98 as set forth”
  25   in the Second Amended Counterclaim, Plaintiff repeats each answer to those respective
  26   previous Paragraphs of the Second Amended Counterclaim as to Paragraph 99.
  27          100. Plaintiff denies the allegations in Paragraph 100.
  28          101. Plaintiff denies the allegations in Paragraph 101.
                                                    9
                                       PLAINTIFF HONG LIU’S ANSWER
                                 TO FF’S SECOND AMENDED COUNTERCLAIM
Case 2:20-cv-08035-SVW-JPR Document 162 Filed 05/19/21 Page 10 of 14 Page ID
                                 #:4285



 1         102. Plaintiff denies the allegations in Paragraph 102.
 2         103. Plaintiff denies the allegations in Paragraph 103.
 3         104. Plaintiff denies the allegations in Paragraph 104.
 4         105. Plaintiff denies the allegations in Paragraph 105.
 5         106. Plaintiff denies the allegations in Paragraph 106.
 6         107. Plaintiff denies the allegations in Paragraph 107.
 7         108. As FF “re-alleges and incorporates paragraphs 1 through 107 as set forth”
 8   in the Second Amended Counterclaim, Plaintiff repeats each answer to those respective
 9   previous Paragraphs of the Second Amended Counterclaim as to Paragraph 108.
10         109. Plaintiff denies the allegations in Paragraph 109 as FF’s Fourth
11   Counterclaim was dismissed.
12         110. Plaintiff denies the allegations in Paragraph 110 as FF’s Fourth
13   Counterclaim was dismissed.
14         111. Plaintiff denies the allegations in Paragraph 111 as FF’s Fourth
15   Counterclaim was dismissed.
16         112. As FF “re-alleges and incorporates paragraphs 1 through 112 as set forth”
17   in the Second Amended Counterclaim, Plaintiff repeats each answer to those respective
18   previous Paragraphs of the Second Amended Counterclaim as to Paragraph 112.
19         113. Plaintiff denies the allegations in Paragraph 113 as FF’s Fifth
20   Counterclaim was dismissed.
21         114. Plaintiff denies the allegations in Paragraph 114 as FF’s Fifth
22   Counterclaim was dismissed.
23         115. Plaintiff denies the allegations in Paragraph 115 as FF’s Fifth
24   Counterclaim was dismissed.
25         116. Plaintiff denies the allegations in Paragraph 116 as FF’s Fifth
26   Counterclaim was dismissed.
27         117. Plaintiff denies the allegations in Paragraph 117 as FF’s Fifth
28   Counterclaim was dismissed.
                                              10
                                  PLAINTIFF HONG LIU’S ANSWER
                            TO FF’S SECOND AMENDED COUNTERCLAIM
Case 2:20-cv-08035-SVW-JPR Document 162 Filed 05/19/21 Page 11 of 14 Page ID
                                 #:4286



 1          118. Plaintiff denies the allegations in Paragraph 118 as FF’s Fifth
 2   Counterclaim was dismissed.
 3          119. Plaintiff denies the allegations in Paragraph 119 as FF’s Fifth
 4   Counterclaim was dismissed.
 5          120. As FF “re-alleges and incorporates paragraphs 1 through 75 as set forth”
 6   in the Second Amended Counterclaim, Plaintiff repeats each answer to those respective
 7   previous Paragraphs of the Second Amended Counterclaim as to Paragraph 120.
 8          121. Plaintiff denies the allegations in Paragraph 121 as FF’s Sixth
 9   Counterclaim was dismissed.
10          122. Plaintiff denies the allegations in Paragraph 122 as FF’s Sixth
11   Counterclaim was dismissed.
12          123. Plaintiff denies the allegations in Paragraph 123 as FF’s Sixth
13   Counterclaim was dismissed.
14          124. Plaintiff denies the allegations in Paragraph 124 as FF’s Sixth
15   Counterclaim was dismissed.
16          125. Plaintiff denies the allegations in Paragraph 125 as FF’s Sixth
17   Counterclaim was dismissed.
18          126. Plaintiff denies the allegations in Paragraph 126 as FF’s Sixth
19   Counterclaim was dismissed.
20          127. Plaintiff denies the allegations in Paragraph 127 as FF’s Sixth
21   Counterclaim was dismissed.
22          128. As FF “re-alleges and incorporates paragraphs 1 through 127 as set forth”
23   in the Second Amended Counterclaim, Plaintiff repeats each answer to those respective
24   previous Paragraphs of the Second Amended Counterclaim as to Paragraph 128.
25          129. Plaintiff denies the allegations in Paragraph 129.
26          130. Plaintiff admits that the language quoted in Paragraph 84 is contained in
27   the cited statute and refers to the cited statute for its complete and accurate contents but
28   denies its applicability to Plaintiff.
                                                 11
                                     PLAINTIFF HONG LIU’S ANSWER
                               TO FF’S SECOND AMENDED COUNTERCLAIM
Case 2:20-cv-08035-SVW-JPR Document 162 Filed 05/19/21 Page 12 of 14 Page ID
                                 #:4287



 1         131. Plaintiff denies the allegations in Paragraph 131.
 2         132. Plaintiff denies the allegations in Paragraph 132.
 3         133. Plaintiff denies the allegations in Paragraph 133.
 4         134. Plaintiff denies the allegations in Paragraph 134.
 5         135. Plaintiff denies the allegations in Paragraph 135.
 6         136. Plaintiff denies the allegations in Paragraph 136.
 7         137. Plaintiff denies the allegations in Paragraph 137.
 8         138. Plaintiff denies the allegations in Paragraph 138.
 9         139. As FF “re-alleges and incorporates paragraphs 1 through 138 as set forth”
10   in the Second Amended Counterclaim, Plaintiff repeats each answer to those respective
11   previous Paragraphs of the Second Amended Counterclaim as to Paragraph 139.
12         140. Plaintiff denies the allegations in Paragraph 140.
13         141. Plaintiff denies the allegations in Paragraph 141.
14         142. Plaintiff denies the allegations in Paragraph 142.
15         143. Plaintiff denies the allegations in Paragraph 143.
16         144. Plaintiff denies the allegations in Paragraph 144.
17         145. Plaintiff denies the allegations in Paragraph 145.
18         146. Plaintiff denies the allegations in Paragraph 146.
19         147. All allegations not specifically admitted, denied, or responded to are
20   denied.
21

22         WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in
23   its favor of Plaintiff and against FF, dismiss FF’s claims, and award Plaintiff his costs
24   of suit and such other relief as this Court may deem appropriate.
25

26

27

28
                                                12
                                    PLAINTIFF HONG LIU’S ANSWER
                              TO FF’S SECOND AMENDED COUNTERCLAIM
Case 2:20-cv-08035-SVW-JPR Document 162 Filed 05/19/21 Page 13 of 14 Page ID
                                 #:4288


     DATED: May 19, 2021
 1

 2
                                        FOUNDATION LAW GROUP LLP
 3

 4

 5
                                        By:/s/ Kevin D. Hughes
                                             KEVIN D. HUGHES
 6                                           Attorneys for
 7
                                             Plaintiff/Counter-Defendant Hong Liu

 8

 9
                                        SEIDEN LAW GROUP LLP

10

11
                                        By: /s/ Amiad Kushner
                                             AMIAD KUSHNER
12                                           JAKE NACHMANI
13
                                             Attorneys for
                                             Plaintiff/Counter-Defendant Hong Liu
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         13
                               PLAINTIFF HONG LIU’S ANSWER
                         TO FF’S SECOND AMENDED COUNTERCLAIM
Case 2:20-cv-08035-SVW-JPR Document 162 Filed 05/19/21 Page 14 of 14 Page ID
                                 #:4289


                               DEMAND FOR TRIAL BY JURY
 1

 2                Pursuant to Rule 38(b), Fed. R. Civ. P., Plaintiff Hong Liu demands trial
 3
     by jury of all issues on the counterclaims triable of right by jury.
 4

 5

 6
      DATED: May 19, 2021

 7

 8
                                                FOUNDATION LAW GROUP LLP

 9

10
                                                By:/s/ Kevin D. Hughes
                                                     KEVIN D. HUGHES
11                                                   Attorneys for
12
                                                     Plaintiff/Counter-Defendant Hong Liu

13

14
                                                SEIDEN LAW GROUP LLP

15

16
                                                By: /s/ Amiad Kushner
                                                     AMIAD KUSHNER
17                                                   JAKE NACHMANI
18
                                                     Attorneys for
                                                     Plaintiff/Counter-Defendant Hong Liu
19

20

21

22

23

24

25

26

27

28
                                                 14
                                    PLAINTIFF HONG LIU’S ANSWER
                              TO FF’S SECOND AMENDED COUNTERCLAIM
